e    l
                                                                          DEC 2 7 2013
                                    NO. 07-13-00142                  SEVENTH COURT OFAPPEALS
                                                                         PEGGY CULP, CLERK
JAMES SANCHEZ                                      IN THE COURT OF APPEALS
       Appellant
                                          *
                                                   OF THE SEVENTH
vs.                                                SUPREME JUDICIAL
                                          *
                                                   DISTRICT OF TEXAS
THE STATE OF TEXAS                        *


       Appellee                           *
                                                   AT AMARILLO, TEXAS

                   MOTION FOR EXTENSION OF TIME TO FILE
                                  APPELLATE BRIEF


TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

       COMES NOW, the Appellant, and files this Motion for an Extension of Time in

which to file the Appellate Brief. In support of this motion, Appellant shows the Court the

following:

                                              I.


       On April 10,2013, the Jury found theAppellant guilty of the charge of Possession of

a Controlled Substance as alleged in the indictment in Cause No. 2011-432,865. On April

10, 2013. That same day the Jury made a special finding of use of a Deadly Weapon and

assessed punishment at Forty (40) years TDCJ-Institutional Division. On April 25, 2013,

the Appellant filed his Motion for New Trial. He filed his Notice of Appeal on April 30,

2013. The Appellant's Affidavit of Indigency was filed on May 7, 2013.           The Trial

Court's Certification of the Defendant's Right to Appeal, was filed onApril 10, 2013. The

Clerk's Record was filed on August 7, 2013, and the Reporter's Record was filed on

September 9, 2013.
                                              II.


       The current deadline for filing the Appellate Brief is December 9, 2013. The

Appellant has a pending request to extend the filing deadline to December 23,2013, that has

not been acted upon.

                                              III.


       Attorney for the Appellant would further show the Court that he has been diligent in

preparing the appellate brief in this case.

                                              IV.


        On December 23, 2013, Appellant's Attorney was made aware that at least one trial

court in Lubbock County was refusing to conduct pre-trial hearings in case where certain

Lubbock Police Officers who are currently being investigated by the Lubbock Police

Department were likely to be called as witnesses at trial. Investigator Tony Williams is one

of those officers currently under suspension from the Lubbock Police force and the subject

of an internal investigation. All of the contraband admitted at the Appellant's trial was

originally located by Inv. Williams. His credibility is crucial to the State case as presented

to the Jury.

       Attorney for the Appellant needs additional time to obtain and review evidence of a

type called for in Rule 10.2 of the Texas Rules of Appellate Procedure prior to submitting

either the Appellant's brief or a Motion to Abate this Appeal.

                                              V.


       Appellant's attorney would ask for an additional thirty (30) days from December 9,
2013, in order to properly research and prepare either the Appellant's brief or a Motion to

Abate this appeal.

       WHEREFORE, Appellant prays the Court grant this Motion and extend the deadline

for filing the Appellate Brief to January 8, 2014.

                                           Respectfully Submitted,




                                          DA&ffiL J. WARRICK
                                          Attorney at Law
                                          P.O. Box 225
                                          Lubbock, Texas 79408-0225
                                          Telephone (806)762-6626
                                          Facsimile (806)765-8585
                                           SBN 20893515
                                          Attorney for Appellant




                             CERTIFICATE OF SERVICE


      This is to certify that a true and correct copy of the above and forgoing Motion for
Extension of Time to File Appellate Brief has been mailed to the Appellant James Sanchez
TDCJ # 01855905, Coffield Unit, 2661 FM 2054, Tennessee Colony, Texas 75884 and sent
via email to Mr. Kollin Shadle, Appellate Division, Lubbock County Criminal District
Attorney's Office, on this 23rd day of December,



                                                     iL J. WARRICK
                                                                                                    I      L      1       •
                            "BafiielJfWarrick
                                           Attorney at Law                                          DEC 2 7 2013
                                                                                              .SEVENTH COURT. OF APPEALS
                             " •'" -        1272 Texas Avenue       '•=''•'•''"'                ""•": PEGGY'CULP'"CLERK
                            "."r"ft'.:::::;:: , ;/>aBox225: ' J••'.vv.1'^-.5
                                     Lubbock, Texas 79408-0225
                                         Telephone (806) 762-6626
                                         Facsimile (806)765-8585

December 23, 2013 '            •' l" '        ^ • ' ' *'     '

Ms. Peggy Culp, Clerk
Court of Appeals
P.O. Box 9540
Amarillo, Texas 79105

Re:    Case No. 07-13-00142-CR, James Sanchez v. The State of Texas
       in the Court of Appeals for the 7th District, of Amarillo, Texas

Dear Ms. Culp:

I haveenclosedthe Originalof the Appellant's Motion for ExtensionofTime to File AppellateBrief
for the above appeal. After filing, I request that you submit them to the Justices for their
consideration.                       •& •tSA,- j. ,yv • . ••.• •>,,,

Thank you for your assistancenomein-this: matter. ^Please-call'me,'if you have any questions.




                                                                                   ^yyu^>•&
                                                           J. Warrick


DJW/cw


Enclosure as stated


cc:    Mr. Kollin Shadle via e-mail


       Mr.James Sanchez
       TDCJ# 01855905
       Coffield Unit
       2661 FM 2054
       Tennessee Colony, Texas 75884